                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


UNITED STATES OF AMERICA,                     :      Case No. 3:18CR060

               Plaintiff,                     :      Judge Thomas M. Rose

       v.                                     :

KENNETH STOPKOTTE,                            :

               Defendant.                     :


     AGREED ORDER TO PAY $180 TO CLERK OF COURTS TO BE APPLIED TO
       DEFENDANT KENNETH STOPKOTTE’S ORDER FOR RESTITUTION

       Upon the Motion of the United States to enter this Agreed Order, and the Court’s review

of the evidence in the record, including the Plea Agreement, the Court HEREBY FINDS THAT:

1.     The agency seized $674.72 from the Defendant on April 18, 2018.

2.     On May 31, 2018, the Defendant pled guilty to Count Two of the Indictment, charging

him with Uttering Counterfeit Obligations of the United States, in violation of 18 U.S.C. § 472.

(Doc. 15.)

3.     In the Plea Agreement, the Defendant agreed to the forfeiture, pursuant to

18 U.S.C. § 982(a)(2)(B), of all property constituting, or derived from, proceeds obtained

directly or indirectly, as a result of his offense alleged in Count Two of the Indictment, which

included $492.72 in genuine United States currency. (Doc. 15.)
4.     Further, the Defendant and the United States agreed that of the $674.72 seized from the

Defendant, the sum of $492.74 would be forfeited and the remainder, $180.00, would be

“conveyed to the Court for the purposes of applying the $180.00 towards Defendant’s Special

Assessment ($100) and restitution obligations in this case”. (Doc. 15.)

5.     After the Plea Agreement was entered, not knowing that the United States had agreed in

the Plea Agreement to apply the $180.00 to the Special Assessment or Restitution, the agency

administratively forfeited the entire $674.72 on August 31, 2018.

6.     The Defendant was sentenced on September 5, 2018. (Doc. 21). The Judgment ordered

the forfeiture of the $492.72, a $100 Special Assessment and $820.00 in Restitution to

“Professional Sport Catering”. (Id.)

7.     The Defendant has not paid the Special Assessment of $100.00 nor the Restitution in the

amount of $820 to Professional Sport Catering. Both amounts remain due and owing in full.

       THEREFORE, IT IS HEREBY ORDERED THAT:

8.     The administrative forfeiture of $180.00 of the $674.72 shall be vacated.

9.     The remaining $492.72 of the $674.72 forfeited administratively shall remain unaffected

by this order.

10.    The agency shall forward the amount of $180.00 to the Clerk of Court.

11.    The $180.00 shall be applied to the Defendant’s Restitution in the amount of $820.00

owed to Professional Sports Catering.

//

//




                                                2
12.    The Defendant shall pay the Special Assessment of $100.00 out of his own funds.

IT IS SO ORDERED.

Dated: November 19, 2018
                                           *s/Thomas M. Rose
                                           __________________________________
                                           THOMAS M. ROSE
                                           UNITED STATES DISTRICT COURT JUDGE



BENJAMIN C. GLASSMAN
United States Attorney
Southern District of Ohio

s/Vipal J. Patel________________
VIPAL J. PATEL
First Assistant United States Attorney



s/F. Arthur Mullins, per email authorization 10/31/18______
F. ARTHUR MULLINS
Assistant Federal Public Defender




                                              3
